Exhibit 10.1


AMENDMENT AGREEMENT NO. 2


This AMENDMENT AGREEMENT NO. 2 (this “Agreement”) effective as of ____, 2015
(the “Effective Time”), between MabVax Therapeutics Holdings, Inc., a Delaware
corporation (the “Company”), and the investor signatory hereto (the
“Purchaser”), hereby consents to certain waivers and modifications to the
Registration Rights Agreement, as amended by that certain Amendment Agreement
dated as of June 9, 2015 (the “Original Amendment Agreement” and such
Registration Rights Agreement as amended by the Original Amendment Agreement,
the “Registration Rights Agreement”) executed in connection with the purchase by
the Purchaser of Units (as defined below) of the Company’s securities  pursuant
to that certain Subscription Agreement governing the sale of the Units described
below (the “Subscription Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Registration
Rights Agreement or the Subscription Agreement.  Except as specifically agreed
to, waived or consented to herein, the terms of the Transaction Documents shall
remain in full force and effect.


RECITALS


WHEREAS, the Company and certain investors (including the Purchaser) (the
“Buyers”) entered into the Subscription Agreements between March 31, 2015 and
April 10, 2015, pursuant to which the Company sold and the Buyers signatory
thereto purchased units of the Company’s securities (the “Units”) with each Unit
consisting of shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”) (or, at the election of any Buyer who, as a result of
receiving Common Stock would hold in excess of 4.99% of the Company’s issued and
outstanding Common Stock, shares of the Company’s newly designated  0% Series E
Convertible Preferred Stock (the “Preferred Shares”)) and a thirty month warrant
(the “Warrants”) to purchase one half of one share of Common Stock at an initial
exercise price of $1.50 per share, upon the terms and subject to the conditions
set forth in the Subscription Agreement;


WHEREAS, in connection with the Purchaser’s purchase of the Units, the Company
and the Purchaser entered into the Registration Rights Agreement whereby the
Company agreed to register for resale, 25% of (i) the shares of Common Stock
issued as part of the Units and (ii) issuable upon conversion of the Preferred
Shares, in accordance with the terms of the Registration Rights Agreement;


WHEREAS, on June 9, 2015, the Company entered into Original Amendment Agreements
with Buyers representing, in total, an aggregate of at least 60% of the
Registrable Securities, including the Lead Investor (as such terms are defined
in the Transaction Documents) in order to amend the original definition of
“Filing Date” in the Registration Rights Agreement to August 5, 2015;


WHEREAS the Company has requested that the Purchaser agree to further amend the
definition of “Filing Date’” in the Registration Rights Agreement to allow the
Company additional time to comply with its registration obligations under the
Registration Rights Agreement; and


WHEREAS, concurrently herewith, Buyers (other than the Purchaser) (the “Other
Buyers”), are executing amendments identical to this Agreement (the “Other
Agreements” and, together with this Agreement, the “Agreements”).


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows,
intending to be legally bound hereby:


1.           Registration Rights.  The Purchaser hereby agrees that the
definition of “Filing Date” in section 1.1(e) of the Registration Rights
Agreement is hereby amended and restated in its entirety as follows:
“(e) Filing Date means October 9, 2015”


2.           Liquidated Damages.  The Buyer hereby waives any and all damages,
penalties and defaults  related to the Company’s not filing the registration
statement by the Filing Date or any damages, penalties and defaults should the
Registration Statement not be declared effective by the Commission by the
Effectiveness Date (as such terms are originally defined in the Registration
Rights Agreement.
 
3.           Effectiveness.  This Agreement and the amendments contemplated
herein shall be effective upon the Company obtaining this Agreement executed by
the Purchaser along with executed Other Agreements from Other Buyers,
representing, in total, an aggregate of at least 60% of the Registrable
Securities, including the consent of the Lead Investor (as such terms are
defined in the Transaction Documents).
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Independent Nature of Purchaser's Obligations and Rights.  The
obligations of the Purchaser under this Agreement or any other Transaction
Document are several and not joint with the obligations of any Other Buyer, and
the Purchaser shall not be responsible in any way for the performance of the
obligations of any Other Buyer under any Transaction Document or Other
Agreement.  Nothing contained herein or in any Other Agreement or any other
Transaction Document, and no action taken by the Purchaser pursuant hereto,
shall be deemed to constitute the Purchaser and Other Buyers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser and Other Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement, any Other Agreement or any other Transaction Document, and
the Company acknowledges that the Purchaser and the Other Buyers are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement, any Other Agreement and any other Transaction
Document.  The Company and the Purchaser confirm that the Purchaser has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors.  The Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, any Other Agreement or out
of any other Transaction Documents, and it shall not be necessary for any Other
Buyer to be joined as an additional party in any proceeding for such purpose.
 
5.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
6.           Non-Public Information.  The Company acknowledges and agrees that
the amendments, waivers and consents contemplated hereby do not constitute
material modifications to the Transaction Documents and consequently, as of the
Effective Time, the Company shall have disclosed all material, non-public
information (if any) provided to the Purchaser by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated hereby and by the Transaction
Documents.
 
7.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.  In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.
 
8.           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
9.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
10.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
11.           Scope.  Except as explicitly set forth herein, the Transaction
Documents remain unmodified and in full force and effect.
 
12.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
13.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
in accordance with the terms of the Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY
 
15.           Most Favored Nation.  The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any person with respect to the amendments,
waivers and consents contemplated hereby, is or will be more favorable to such
person than those of the Purchaser under this Agreement.  The provisions of this
Section 15 shall apply similarly and equally to each Other Agreement.
 
[Signatures appear on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
        IN WITNESS WHEREOF, the Purchaser and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.


 
COMPANY:
MABVAX THERAPEUTICS HOLDINGS, INC.
 
 
 
By:
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  PURCHASER:             By:
                                                                  

 